DETAILED ACTION

1)       Applicant's election with traverse of invention I, drawn on claims 1-6, in the reply filed on 2/5/2022, is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is related and the search of the entire application could be made without serious burden.   This is not found persuasive because the applicant failed to provide an appropriate showing or evidence to rebut the showing of serious burden set forth in the restriction requirement as is required by MPEP 803 – merely arguing that the search of the entire application could be made without serious burden does not meet the requirements of MPEP 803.          
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
2)       Claims 7-12 status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1, (paragraphs associated with R1, R2, R3): the limitations “can be” and “may be” render the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1, 4, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patel (US 4,544,756).


    PNG
    media_image1.png
    104
    242
    media_image1.png
    Greyscale

The structure term R in Patel is C12-C22 (col. 3, lines 1-5).  The structure of Patel shows three carbons at claimed position R1, a C12-C22 carbon at position R2, C12-C22 at R3, p = 1 and X is CO2.  Both R2 and R3 equivalents contain 12-22 carbons.  The double bond and positive charge is represented as being delocalized between the nitrogens rather than being localized to a specific position as represented in the claimed structure, but the molecule itself reads on the claimed structure.   The zwitterionic imidazolinium is in admixture with a nonionic surfactant, an alkoxylated fatty acid, such as, stearic acid  (col. 1, lines 41-53).  Patel structurally discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention as filed.                                                                                                                                                    5)       Claims 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over Patel. 
           Claims 2-3: the invention are disclosed per claims 1, 2.  The amounts of zwitterionic imidazolinium and a nonionic surfactant are not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the above amounts be optimized in order to obtain desired emulsifying agent properties.
6)       Claims 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kokko (US 7,736,464).  

Conclusion
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748